Exhibit 10.2

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “First Amendment”) is made
effective as of October 30, 2017 (“Effective Date”) by and between Adaptimmune,
LLC, a wholly-owned subsidiary of Adaptimmune Ltd. (“Company”), and Gwendolyn
Binder-Scholl of Philadelphia, PA (“Executive”). Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Employment Agreement (as defined below).

 

WHEREAS, the Company and Executive have entered into that certain Employment
Agreement (the “Employment Agreement”), dated as of March 10, 2017, which sets
forth the terms and conditions of Executive’s employment by the Company; and

 

WHEREAS, the Company and Executive desire to amend the Employment Agreement as
set forth in this First Amendment;

 

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Company and Executive hereby amend the Employment Agreement as
follows, effective as of the Effective Date:

 

1.                                      The following paragraphs 26, 27 and 28
shall be added immediately after paragraph 25 of the Employment Agreement:

 

26.                               Reimbursement and allowance.  During her
assignment in Oxford, England during the Employment Period, the Company shall
(i) reimburse Executive for the cost of maintaining an apartment in the Oxford,
England area, and (ii) make a car allowance payment to Executive to enable
Executive to have the use of a car in England.  Such reimbursement and allowance
shall be made in accordance with the requirements of paragraph 25(a), (c), and
(e) of this Agreement.

 

27.                               Withholding; Payment of Taxes.

 

27.1                        U.S. Income Tax Withholding.  The Company shall
withhold from Executive’s compensation from the Company and remit to U.S.
federal, state, local, or foreign taxing authorities any income taxes and any
other amounts that may be required to be remitted pursuant to U.S. federal,
state, local laws, or foreign laws and regulations.

 

27.2                        UK Taxes.  The Company shall remit, as such taxes
become due, any income taxes required by the laws of the United Kingdom (the
“UK”) to be paid or withheld from Executive’s compensation in respect of
Executive’s services for the Company in the UK.  For purposes of this paragraph
27.2, income tax shall mean any income taxes, and any other charges, fees,
assessments or any other taxes that may be assessed by UK taxing authorities on
Executive’s compensation from the Company pursuant to any law of the UK or
governmental regulation thereunder.  Notwithstanding the foregoing, social
security and Medicare taxes shall be remitted to the United States government,
and the Company and Executive shall complete all applicable documentation
required to exempt Executive from UK social security taxes.

 

--------------------------------------------------------------------------------


 

28.                               Tax Equalization/Tax Indemnity.

 

28.1                        Generally.  The Company agrees that it shall
indemnify Executive for any additional taxes incurred by her as a result of
Executive performing services for the Company and its affiliates in the United
Kingdom, such that Executive will not incur a greater combined U.S. federal,
state, local, and United Kingdom income tax expense in respect of her
compensation from the Company than she would have if she were performing her
services for the Company and its affiliates entirely in the United States during
each year or partial year of her employment with the Company.  Executive’s total
compensation under this Agreement will be adjusted to fulfill the tax indemnity
provisions of this paragraph (any additional amount payable by the Company to
Executive pursuant to this paragraph 28 being a “Tax Indemnity Amount”).  The
Company shall also pay or reimburse Executive for the cost of preparing her U.S.
federal, state, local, and United Kingdom income tax returns by an accounting
firm in order to implement this paragraph 28.  If such income tax return
preparation expenses are reimbursed, such reimbursement shall be made no later
than December 31 of the year following the year in which the expense is incurred
by Executive.

 

28.2                        Tax Indemnity Adjustments.

 

28.2.1              Any Tax Indemnity Amount payable to Executive pursuant to
this paragraph 28 shall be paid promptly following a determination that such
amount is due and in any event, no later than the end of the second calendar
year beginning after the calendar year in which the Executive’s U.S. federal
income tax return is required to be filed (including any extensions) for the
year to which the compensation subject to the tax neutrality/tax indemnify
payment relates, or, if later, the second calendar year beginning after the
latest such calendar year in which the Executive’s foreign tax return or payment
is required to be filed or made for the year to which the compensation subject
to the tax neutrality/tax indemnity payment relates.  Where such additional
payments arise due to an audit, litigation or similar proceeding, the payments
shall be scheduled and made in accordance with the provisions of Treas. Reg.
§1.409A-3(i)(1)(v) (relating to the timing of tax gross-up payments).

 

28.2.2              If for any UK income tax year, (i) amounts withheld from
Executive’s compensation by the Company to satisfy applicable UK withholding
obligations in respect of Executive’s services in the UK are insufficient to
cover such withholding obligations (the “Insufficiency Amount”), and
(ii) Executive will receive a foreign tax credit on her U.S. foreign tax return
for such withholdings and for any additional amounts Executive pays to the
Company or to the United Kingdom tax authorities to cover such insufficiency
such that, as a result, Executive will not incur a greater combined U.S.
federal, state, local, and United Kingdom income tax expense in respect of her
compensation from the Company than she would have if she were performing his
services for the Company and its affiliates entirely in the United States during
each year or partial year of her employment with the Company, Executive shall
pay the Insufficiency Amount (or, if less, the part of the Insufficiency Amount
such that Executive would not incur a greater combined U.S. federal, state,
local, and United Kingdom income tax expense in respect of her compensation from
the Company than she would have if she were performing

 

--------------------------------------------------------------------------------


 

her services for the Company and its affiliates entirely in the United States
during each year or partial year of her employment with the Company) to the
Company within 60 days after the Insufficiency Amount is determined, including
without limitation, for the 2017/2018 UK tax year.  Executive shall not be
liable to the Company for any penalties, interest or other liabilities assessed
by UK taxing authorities against the Company for its failure to withhold
sufficient amounts from Executive’s compensation.

 

2.                                      This First Amendment shall be and is
hereby incorporated in and forms a part of the Employment Agreement.

 

3.                                      Except as amended and set forth herein,
the Employment Agreement shall continue in full force and effect.

 

THE PARTIES TO THIS FIRST AMENDMENT HAVE READ THE FOREGOING FIRST AMENDMENT AND
FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE
PARTIES HAVE EXECUTED THIS FIRST AMENDMENT ON THE DATES SHOWN BELOW.

 

Dated:

January 12, 2018

 

/s/ Gwendolyn Binder-Scholl

 

Gwendolyn Binder-Scholl

 

 

 

 

 

 

 

Adaptimmune, LLC

 

 

 

 

Dated:

January 12, 2018

 

/s/ William Bertrand

 

William Bertrand

 

Authorized Signatory

 

--------------------------------------------------------------------------------